Exhibit 10.1

POSTROCK ENERGY CORPORATION


Common Stock

(par value $0.01 per share)

At-The-Market Issuance Sales Agreement

February 10, 2015

MLV & Co. LLC

1251 Avenue of the Americas

41st Floor

New York, NY 10020

 

Ladies and Gentlemen:

PostRock Energy Corporation, a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with MLV & Co. LLC, a Delaware limited
liability company (“MLV”), as follows:

1. Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through MLV shares (the “Placement
Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”); provided, however, that in no event shall the Company issue or sell
through MLV such number or dollar amount of Placement Shares that (a) would
cause the Company or the offering of the Placement Shares to not satisfy the
eligibility and transaction requirements for use of Form S-3 (including, if
applicable, Instruction I.B.6. thereof), (b) exceeds the number or dollar amount
of shares of Common Stock registered on the effective Registration Statement (as
defined below) pursuant to which the offering is being made, or (c) exceeds the
number of authorized but unissued shares of the Company’s Common Stock (the
lesser of (a), (b), and (c), the “Maximum Amount”).  Notwithstanding anything to
the contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the number or dollar amount of
Placement Shares issued and sold under this Agreement shall be the sole
responsibility of the Company and that MLV shall have no obligation in
connection with such compliance.  The issuance and sale of Placement Shares
through MLV will be effected pursuant to the Registration Statement filed by the
Company and declared effective by the Securities and Exchange Commission (the
“Commission”) on September 4, 2014, although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
Common Stock.  MLV and the Company are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”

The Company has filed with the Commission, in accordance with the provisions of
the Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), a registration statement on Form S-3 (File
No. 333-195899), including a base prospectus, relating to certain securities of
the Company, including the Placement Shares, to be issued from time to time by
the Company pursuant to Rule 415 under the Securities Act, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (collectively, the “Exchange
Act”).  The Company has prepared a prospectus supplement specifically relating
to the Placement Shares (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement.  The Company will furnish to
MLV, for use by MLV, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Placement Shares.  Except where the context



--------------------------------------------------------------------------------

 

 

 

otherwise requires, such registration statement, including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act,
is herein called the “Registration Statement.”  The base prospectus included in
the Registration Statement (the “Base Prospectus”), as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement is filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act  is herein called the “Prospectus”.  Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”), and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein.

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto, or any Issuer Free
Writing Prospectus (as defined below) (other than any Issuer Free Writing
Prospectus that, pursuant to Rule 433, is not required to be filed with the
Commission) shall be deemed to include the most recent copy filed with the
Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

2. Placements.  Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify MLV by email notice (or
other method mutually agreed to in writing by the Parties) of the number of
Placement Shares to be sold, the time period during which sales are requested to
be made, any limitation on the number of Placement Shares that may be sold in
any one day or in any one transaction and any minimum price below which sales
may not be made (a “Placement Notice”), the form of which is attached hereto as
Schedule 1.  The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 3 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from MLV set forth on Schedule 3, as such Schedule 3 may
be amended from time to time.  The Placement Notice shall be effective unless
and until (i) MLV, acting in good faith, declines to accept the terms contained
therein, (ii) the entire amount of the Placement Shares thereunder have been
sold, (iii) the Company suspends or terminates the Placement Notice or (iv) this
Agreement has been terminated under the provisions of Section 13.  The amount of
any discount, commission or other compensation to be paid by the Company to MLV
in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2.  It is expressly acknowledged
and agreed that neither the Company nor MLV will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to MLV and MLV does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein.  In the event of a conflict between the terms of
Sections 2,  3, and 4 of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

3. Sale of Placement Shares by MLV. 

(a) Subject to the terms and conditions of this Agreement, MLV, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable state and
federal laws, rules and regulations and the rules of the NASDAQ Global Market or
the NASDAQ Capital Market (the “Exchange”), to sell the Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  MLV will provide written confirmation to the Company no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company



--------------------------------------------------------------------------------

 

 

 

to MLV pursuant to Section 2 with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by MLV (as set forth in Section 5(a)) from the gross proceeds that it
receives from such sales.  Subject to the terms of the Placement Notice, MLV may
sell Placement Shares by any method permitted by law deemed to be an “at the
market” offering as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker.  Subject to the
terms of a Placement Notice, MLV may also sell Placement Shares by any other
method permitted by law, including but not limited to in privately negotiated
transactions, with the Company’s consent.  The Company acknowledges and agrees
that (i) there can be no assurance that MLV will be successful in selling
Placement Shares, (ii) MLV will incur no liability or obligation to the Company
or any other person or entity if it does not sell Placement Shares for any
reason other than a failure by MLV to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Placement Shares as required under this Agreement and
(iii) MLV shall be under no obligation to purchase Placement Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by MLV
and the Company. “Trading Day” means any day on which Common Stock is purchased
and sold on the Exchange. 

(b) During the term of this Agreement, neither MLV nor any of its affiliates or
subsidiaries shall engage in (i) any short sale of any security of the Company
or (ii) any sale of any security of the Company that MLV does not own or any
sale which is consummated by the delivery of a security of the Company borrowed
by, or for the account of, MLV.  Neither MLV nor any of its affiliates or
subsidiaries shall engage in any proprietary trading or trading for MLV’s (or
its affiliates’ or subsidiaries’) own account.

4. Suspension of Sales.  The Company (for any reason) or MLV (acting in good
faith) may, upon notice (a “Suspension Notice”) to the other Party in writing
(including by email correspondence to each of the individuals of the other Party
set forth on Schedule 3, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
Party set forth on  Schedule 3 ), suspend this offering and any sale of
Placement Shares for a period of time (a “Suspension Period”); provided,
however, that such suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice.  Each of the Parties agrees that no such notice under this Section 4
 shall be effective against any other Party unless it is made to one of the
individuals named on Schedule 3 hereto, as such Schedule may be amended from
time to time.  During a Suspension Period, the Company shall not issue any
Placement Notices and MLV shall not sell any Placement Shares hereunder.  A
Suspension Period shall end five Trading Days after the Party which issued the
Suspension Notice notifies the other Party in writing that it wishes to end the
Suspension Period.

5. Settlement.

(a) Settlement of Placement Shares.   Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such respective sales are made
(each, a “Settlement Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by MLV at
which such Placement Shares were sold, after deduction for (i) MLV’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.



--------------------------------------------------------------------------------

 

 

 

(b)  Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting MLV’s or its designee’s account
(provided MLV shall have given the Company written notice of such designee a
reasonable period of time prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form.  On each Settlement Date, MLV will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date.  The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Shares on a Settlement Date through no fault of MLV, in addition to and in no
way limiting the rights and obligations set forth in Section 11(a) hereto, the
Company will (i) hold MLV harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company  or its transfer agent (if
applicable) and (ii) pay to MLV (without duplication) any commission, discount,
or other compensation to which it would otherwise have been entitled absent such
default.

(c) Limitations on Offering Size.  Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares if, after giving
effect to the sale of such Placement Shares, the aggregate number of Placement
Shares sold pursuant to this Agreement would exceed the lesser of (i) together
with all sales of Placement Shares under this Agreement, the Maximum Amount and
(ii)  the amount authorized from time to time to be issued and sold under this
Agreement by the Company’s board of directors, a duly authorized committee
thereof or a duly authorized executive committee, and notified to MLV in
writing.  Under no circumstances shall the Company cause or request the offer or
sale of any Placement Shares pursuant to this Agreement at a price lower than
the minimum price authorized from time to time by the Company’s board of
directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to MLV in writing.

6. Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with MLV that as of the date of this Agreement and as of
each Applicable Time (as defined below), unless such representation, warranty or
agreement specifies a different time or times and except as may be disclosed in
the Registration Statement or a Disclosure Schedule delivered in connection
herewith:

(a) Registration Statement and Prospectus.  The Company and, assuming no act or
omission on the part of MLV that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S‑3 under the Securities Act.  The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act by the Commission.  The Prospectus Supplement
will name MLV, as an underwriter acting as the agent that the Company might
engage, in the section entitled “Plan of Distribution.”  The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose.  The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said
Rule.  Any statutes, regulations, contracts or other documents that are required
to be described in the Registration Statement or the Prospectus or to be filed
as exhibits to the Registration Statement have been so described or
filed.  Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to MLV and its
counsel.  The Company has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Shares,
will not distribute any offering material in connection with the offering or
sale of the Placement Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus to which MLV has consented
(such consent not to be



--------------------------------------------------------------------------------

 

 

 

unreasonably withheld).  The Common Stock is currently listed on the Exchange
under the trading symbol “PSTR”.  Except as disclosed in the Registration
Statement, including the Incorporated Documents, the Company has not, in the 12
months preceding the date hereof, received notice from the Exchange to the
effect that the Company is not in compliance with the listing or maintenance
requirements.

(b) No Misstatement or Omission.  The Registration Statement, when it became
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus or amendment or supplement, conformed or will conform in
all material respects with the requirements of the Securities Act.  At each
Settlement Date, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act.  The Registration Statement, when it became effective, did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not
misleading.  The Prospectus and any amendment or supplement thereto, on the date
thereof and at each Applicable Time (defined below), did not or will not include
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  The documents incorporated by
reference in the Prospectus or any Prospectus Supplement did not, and any
further documents filed and incorporated by reference therein will not, when
filed with the Commission, contain an untrue statement of a material fact or
omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in the light of the
circumstances under which they were made, not misleading.  The foregoing shall
not apply to statements in, or omissions from, any such document made in
reliance upon, and in conformity with, information furnished to the Company by
MLV specifically for use in the preparation thereof.

(c) Conformity with Securities Act and Exchange Act.  The documents incorporated
by reference in the Registration Statement, the Prospectus or any amendment or
supplement thereto, when such documents were or are filed with the Commission
under the Securities Act or the Exchange Act or became or become effective under
the Securities Act, as the case may be, conformed or will conform in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable.

(d) Financial Information.  The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, together with the
related notes and schedules,  complied as to form in all material respects with
applicable requirements of the Securities Act and the Exchange Act, as
applicable, as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods covered thereby (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim financial statements, to the extent they may
exclude footnotes or may be condensed or summary statements) and fairly present
in all material respects the consolidated financial position of the Company and
its Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations and cash flows of the Company and its
Subsidiaries for the periods specified (subject, in the case of unaudited
statements, to normal year-end audit adjustments which will not be material,
either individually or in the aggregate); the other financial and statistical
data with respect to the Company and the Subsidiaries contained or incorporated
by reference in the Registration Statement, the Prospectus and the Issuer Free
Writing Prospectuses, if any, are in all material respects accurately and fairly
presented and true and correct; there are no financial statements (historical or
pro forma) that are required to be included or incorporated by reference in the
Registration Statement or the Prospectus that are not included or incorporated
by reference as required; the Company and its Subsidiaries do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Registration Statement
(including the exhibits thereto), or the Prospectus which are required to be
described in the Registration Statement or the Prospectus (including Exhibits
thereto and Incorporated Documents); and all disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and



--------------------------------------------------------------------------------

 

 

 

the Issuer Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

(e) Conformity with EDGAR Filing.  The Prospectus delivered to MLV for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S‑T.

(f) Organization.  The Company and each of its Subsidiaries are, and will be,
duly organized, validly existing as a corporation, limited partnership, limited
liability company or other legal entity and in good standing under the laws of
their respective jurisdictions of organization.  The Company and each of its
Subsidiaries are, and will be, duly qualified as a foreign corporation for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
corporate power and authority necessary to own or hold their respective
properties and to conduct their respective businesses as described in the
Registration Statement and the Prospectus, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would
reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity or results of operations of the Company and the
Subsidiaries (as defined below) (a “Material Adverse Effect”).

(g) Subsidiaries.  The subsidiaries set forth on Schedule 4 (collectively, the
“Subsidiaries”), are the Company’s only significant subsidiaries (as such term
is defined in Rule 1-02 of Regulation S-X promulgated by the Commission) as of
the date hereof.  Except as set forth in the Registration Statement and in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and, to the extent
applicable, are fully paid, nonassessable and free of preemptive and similar
rights.

(h) No Violation or Default.  Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by‑laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries are subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Except as described in the Prospectus or the Incorporated
Documents, to the Company’s knowledge, no other party under any material
contract or other agreement to which it or any of its Subsidiaries is a party is
in default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.

(i) No Material Adverse Change.  Except as set forth in or otherwise
contemplated by the Registration Statement or the Prospectus, since the date of
the most recent financial statements of the Company included or incorporated by
reference in the Registration Statement and the Prospectus and prior to each
Settlement Date (i) there has not been and will not have been any change in the
capital stock of the Company (except for changes in the number of outstanding
shares of Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,



--------------------------------------------------------------------------------

 

 

 

shares of Common Stock outstanding on the date hereof) or long-term debt of the
Company or of its Subsidiaries or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, that has resulted in or that would reasonably be expected to
result in a Material Adverse Effect; (ii) other than this Agreement, neither the
Company nor its Subsidiaries have entered or will enter into any transaction or
agreement that is material to the Company and its Subsidiaries taken as a whole
or incurred or will incur any liability or obligation, direct or contingent,
that is material to the Company and its Subsidiaries taken as a whole; (iii)
there has not been any Material Adverse Effect; and (iv) neither the Company nor
its Subsidiaries have sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.

(j) Capitalization.  The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable.  The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than the grant of additional options under the Company’s existing
stock option plans and the issuance of additional securities to White Deer
Energy L.P. and its affiliates (collectively, “White Deer”) pursuant to
agreements disclosed in the Registration Statement and the Prospectus, or
changes in the number of outstanding shares of Common Stock of the Company due
to the issuance of shares upon the exercise or conversion of securities
exercisable for, or convertible into, shares of Common Stock outstanding on the
date hereof or subsequently issued to White Deer or as a result of the issuance
of Placement Shares) and such authorized capital stock conforms to the
description thereof set forth in the Registration Statement and the
Prospectus.  The description of the Common Stock in the Registration Statement
and the Prospectus is complete and accurate in all material respects.  Except as
disclosed in or contemplated by the Registration Statement or the Prospectus, as
of the date referred to therein, the Company did not have outstanding any
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

(k) Authorization; Enforceability.  The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby.  This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that (i) enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification and contribution provisions of Section 11 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof.

(l) Authorization of Placement Shares.  The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of MLV or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act.  The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

(m) No Consents Required.  No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by



--------------------------------------------------------------------------------

 

 

 

the Company of the Placement Shares as contemplated hereby, except for the
registration of the offering of the Placement Shares under the Securities Act,
the filing of the Prospectus with the Commission and such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws or by the by‑laws and rules of the
Financial Industry Regulatory Authority (“FINRA”) or the Exchange in connection
with the sale of the Placement Shares by MLV.

(n) No Preferential Rights.  Except as set forth in or contemplated by the
Registration Statement and the Prospectus, (i) no person, as such term is
defined in Rule 1‑02 of Regulation S‑X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any shares of Common Stock or shares of
any other capital stock or other securities of the Company (other than upon the
exercise of options or warrants to purchase Common Stock or upon the exercise of
options that may be granted from time to time under the Company’s stock option
plans), (ii) no Person has any preemptive rights, rights of first refusal, or
any other rights (whether pursuant to a “poison pill” provision or otherwise) to
purchase any shares of Common Stock or shares of any other capital stock or
other securities of the Company from the Company which have not been duly waived
with respect to the offering contemplated hereby, (iii)  no Person has the right
to act as an underwriter or as a financial advisor to the Company in connection
with the offer and sale of the Placement Shares, and (iv) no Person has the
right, contractual or otherwise, to require the Company to register under the
Securities Act any shares of Common Stock or shares of any other capital stock
or other securities of the Company, or to include any such shares or other
securities in the Registration Statement or the offering contemplated thereby,
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Placement Shares as contemplated thereby or otherwise, except
for such rights as have been waived on or prior to the date hereof.

(o) Independent Public Accountant.  UHY LLP  or another independent registered
public accounting firm selected by the Company (the “Accountant”), whose report
on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K and
incorporated into the Registration Statement and the Prospectus, are and, during
the periods covered by their report, were an independent registered public
accounting firm within the meaning of the Securities Act and the Public Company
Accounting Oversight Board (United States).  To the Company’s knowledge, the
Accountant is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.

(p) Enforceability of Agreements.  To the Company’s knowledge, all agreements
between the Company and third parties expressly referenced in the Prospectus,
other than such agreements that have expired by their terms or whose termination
is disclosed in documents filed by the Company with the Commission, are legal,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited be
federal or state securities laws or public policy considerations in respect
thereof, except for any unenforceability that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

(q) No Litigation.  Except as set forth in the Registration Statement or the
Prospectus, there are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory investigations, to which the Company or a Subsidiary is a party or to
which any property of the Company or any of its Subsidiaries is the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement; and to the Company’s knowledge, no
such actions, suits or proceedings are threatened or contemplated by any
governmental or regulatory authority or threatened



--------------------------------------------------------------------------------

 

 

 

by others that, individually or in the aggregate, if determined adversely to the
Company or any of its Subsidiaries, would reasonably be expected to have a
Material Adverse Effect; and there are no current or pending legal, governmental
or regulatory actions, suits, proceedings or, to the Company’s knowledge,
investigations that are required under the Securities Act to be described in the
Prospectus that are not described in the Prospectus.

(r) Licenses and Permits.  Except as set forth in the Registration Statement or
the Prospectus, the Company and each of its Subsidiaries possess or have
obtained, all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Registration Statement and the Prospectus (the “Permits”), except where the
failure to possess, obtain or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in the Registration Statement or the Prospectus, neither the Company
nor any of its Subsidiaries have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(s) Market Capitalization.  As of a date within 60 days immediately prior to
the date of this Agreement, the aggregate market value of the outstanding voting
and non-voting common equity (as defined in Securities Act Rule 405) of the
Company held by persons other than affiliates of the Company (pursuant to
Securities Act Rule 144, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company)  (the “Non-Affiliate Shares”), was equal to $9.7 million
(calculated by multiplying (x) the last reported sale price at which the common
equity of the Company was sold on the Exchange as of such date times (y) the
number of Non-Affiliate Shares outstanding as of the date hereof). 

(t) No Material Defaults.  Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10‑K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(u) Certain Market Activities.  Neither the Company nor any of the Subsidiaries,
nor any of their respective directors, officers or controlling persons has
taken, directly or indirectly, any action designed, or that has constituted or
might reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(v) Broker/Dealer Relationships.  Neither the Company nor any of its
Subsidiaries (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual).

(w) No Reliance.  The Company has not relied upon MLV or legal counsel for MLV
for any legal, tax or accounting advice in connection with the offering and sale
of the Placement Shares.



--------------------------------------------------------------------------------

 

 

 

(x) Taxes.  The Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.  Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any of its Subsidiaries which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  The Company has no knowledge of any federal, state or other
governmental tax deficiency, penalty or assessment which has been or might be
asserted or threatened against it which would have a Material Adverse Effect.

(y) Title to Real and Personal Property.  Except as set forth in the
Registration Statement or the Prospectus, the Company and each of its
Subsidiaries have (i) good and defensible title to all of its oil, gas and
mineral leases or mineral interests (including oil and gas wells, producing
leasehold interests and appurtenant personal property), and title investigations
having been carried out by the Company or each of its Subsidiaries consistent
with the reasonable practice in the oil and gas industry in the areas in which
the Company and each of its Subsidiaries operate and (ii) good and valid title
to all other items of real property and to all personal property described in
the Registration Statement or Prospectus as being owned by them that are
material to the businesses of the Company or such Subsidiary, in each case free
and clear of all liens, encumbrances and claims, except (A) those that do not
materially interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries or would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (B)
royalties, overriding royalties and other similar burdens under oil and gas
leases, (C) easements, restrictions, rights-of-way and other matters that
commonly affect property, (D) those securing taxes and other governmental
charges, or claims of materialmen, mechanics and similar persons, not yet due
and payable and (E) those under gas sales contracts, geophysical exploration
agreements, operating agreements, farmout agreements, participation agreements,
unitization, pooling and commutation agreements, declarations and orders and gas
sales contracts securing payment of amounts not yet due and payable and of a
scope and nature customary in the oil and gas industry.  Any real property
described in the Registration Statement or Prospectus as being leased by the
Company and any of its Subsidiaries is held by them under valid, existing and
enforceable leases, free and clear of all liens, encumbrances and claims, except
those that (1) do not materially interfere with the use made or proposed to be
made of such property by the Company or any of its Subsidiaries or (2) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect. 

(z) Reserve Reports.  The information underlying the estimates of the Company’s
reserves that was supplied by the Company to Cawley, Gillespie & Associates Inc.
(the “Reserve Engineers”), for the purposes of preparing the reserve reports and
estimates of the proved reserves of the Company disclosed in the Registration
Statement and the Prospectus, including production and costs of operation, was
true and correct in all material respects on the dates such information was
supplied, and such information was supplied and was prepared in accordance with
customary industry practices.  The estimates of such proved reserves and
standardized measure as described in the Registration Statement and the
Prospectus and reflected in the reports referenced therein have been prepared in
a manner that complies in all material respects with the applicable requirements
of the rules under the Securities Act with respect to such estimates.

(aa) Intellectual Property.  Except as set forth in the Registration Statement
or the Prospectus, to the Company’s knowledge, the Company and its Subsidiaries
own or possess adequate enforceable rights to use all patents, patent
applications, trademarks (both registered and unregistered), service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses and know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures)
(collectively, the “Intellectual Property”), necessary for the conduct of



--------------------------------------------------------------------------------

 

 

 

their respective businesses as conducted as of the date hereof, except to the
extent that the failure to own or possess adequate rights to use such
Intellectual Property would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; except as disclosed in writing to
MLV, the Company and any of its Subsidiaries have not received any written
notice of any claim of infringement or conflict which asserted Intellectual
Property rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would result in a Material Adverse Effect; there are no
pending, or to the Company’s knowledge, threatened judicial proceedings or
interference proceedings against the Company or its Subsidiaries challenging the
Company’s or its Subsidiaries’ rights in or to or the validity of the scope of
any of the Company’s or its Subsidiaries’ material patents, patent applications
or proprietary information; to the Company’s knowledge, no other entity or
individual has any right or claim in any of the Company’s or its Subsidiaries’
owned, material patents, patent applications or any patent to be issued
therefrom by virtue of any contract, license or other agreement entered into
between such entity or individual and the Company or a Subsidiary or by any
non-contractual obligation of the Company or a Subsidiary, other than by written
licenses granted by the Company or a Subsidiary; the Company and its
Subsidiaries have not received any written notice of any claim challenging the
rights of the Company or a Subsidiary in or to any Intellectual Property owned,
licensed or optioned by the Company or such Subsidiary which claim, if the
subject of an unfavorable decision, would result in a Material Adverse Effect.

(bb) Environmental Laws.  Except as set forth in the Registration Statement or
the Prospectus, the Company and its Subsidiaries (i) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Except as set forth in the Registration Statement or the
Prospectus, there are no costs or liabilities arising under Environmental Laws
with respect to the operation of the Company’s and each of its Subsidiaries’ oil
and gas properties (including without limitation, any capital, or operating
expenditures required for clean-up or closure of the properties, compliance with
Environmental Laws, any permit, license or approval or any related legal
constraints or operating activities, and any potential liabilities of third
parties assumed under contract by the Company or any of its Subsidiaries) that
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(cc) Disclosure Controls.  The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as disclosed in the Registration Statement and the
Prospectus, from the end of the Company’s most recent audited fiscal year to the
end of the most recent fiscal quarter for which the Company has filed a Form
10-Q, there has been (i) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.   The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a‑15 and 15d‑15) for
the Company and designed such disclosure controls and



--------------------------------------------------------------------------------

 

 

 

procedures to ensure that material information relating to the Company and each
of its Subsidiaries is made known to the certifying officers by others within
those entities, particularly during the period in which the Company’s Annual
Report on Form 10‑K or Quarterly Report on Form 10-Q, as the case may be, is
being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recent periodic report filed by the Company
with the Commission (such date, the “Evaluation Date”).  The Company presented
in such periodic report the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. 

(dd) Sarbanes-Oxley.  To the knowledge of the Company, there is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder.  Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it or furnished by it to the
Commission.  For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.

(ee) Finder’s Fees.  Neither the Company nor any of the Subsidiaries has
incurred any liability for any finder’s fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to MLV pursuant to this Agreement.

(ff) Labor Disputes.  No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect

(gg) Investment Company Act.  Neither the Company nor any of the Subsidiaries is
or, after giving effect to the offering and sale of the Placement Shares, will
be an “investment company” or an entity “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(hh) Operations.  The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company (collectively, the “Money Laundering Laws”),
except as would not reasonably be expected to result in a Material Adverse
Effect; and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(ii) Off-Balance Sheet Arrangements.  There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about



--------------------------------------------------------------------------------

 

 

 

Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33‑8056; 34‑45321; FR‑61), required to be described in
the Prospectus which have not been described as required.

(jj) Underwriter Agreements.  The Company is not a party to any agreement with
an agent or underwriter for any other “at-the-market” or continuous equity
transaction.

(kk) ERISA.  To the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its Subsidiaries (other than a
Multiemployer Plan, within the meaning of Section 3(37) of ERISA) for employees
or former employees of the Company and any of its Subsidiaries has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”); (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan (excluding transactions
effected pursuant to a statutory or administrative exemption); and (iii) for
each such plan that is subject to the funding rules of Section 412 of the Code
or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) equals or exceeds the present value of all
benefits accrued under such plan determined using reasonable actuarial
assumptions, other than, in the case of (i), (ii) and (iii) above, as would not
reasonably be expected to have a Material Adverse Effect.

(ll) Margin Rules.  Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(mm) Insurance.  The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and each of
its Subsidiaries reasonably believe are adequate for the conduct of their
properties and as is customary for companies of similar size engaged in similar
businesses in similar industries.

(nn) No Improper Practices.  Neither the Company nor any of its Subsidiaries or
controlled affiliates, nor any director or officer, nor, to the Company’s
knowledge, any employee, agent or representative of the Company or of any of its
Subsidiaries or controlled affiliates acting on behalf of the Company or any of
its Subsidiaries or controlled affiliates, has taken any action in furtherance
of an offer, payment, promise to pay, or authorization or approval of the
payment or giving of money, property, gifts or anything else of value, directly
or indirectly, to any “government official” (including any officer or employee
of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to improperly influence official action or
secure an improper advantage for the Company; and the Company and its
Subsidiaries or controlled affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(oo) Status Under the Securities Act.  The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.



--------------------------------------------------------------------------------

 

 

 

(pp) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified.  The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus based upon and in conformity
with written information furnished to the Company by MLV specifically for use
therein.

(qq) No Conflicts.  Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where such violation would not
reasonably be expected to have a Material Adverse Effect.

(rr) Stock Transfer Taxes.  On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with in all material
respects.

Any certificate signed by an officer of the Company and delivered to MLV or to
counsel for MLV pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company, as applicable, to MLV as to
the matters set forth therein.

7. Covenants of the Company.  The Company covenants and agrees with MLV that:

(a) Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by MLV under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify MLV promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon MLV’s request,
any amendments or supplements to the Registration Statement or Prospectus that,
in MLV’s reasonable opinion, may be necessary in connection with the
distribution of the Placement Shares by MLV (provided, however, that the failure
of MLV to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect MLV’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that the
only remedy MLV shall have with respect to the failure to make such filing shall
be to cease making sales under this Agreement until such amendment or supplement
is filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to MLV within



--------------------------------------------------------------------------------

 

 

 

a reasonable period of time before the filing and MLV has not reasonably
objected thereto (provided, however, that the failure of MLV to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect MLV’s right to rely on the representations and warranties
made by the Company in this Agreement and provided, further, that the only
remedy MLV shall have with respect to the failure by the Company to provide MLV
with such copy shall be to cease making sales under this Agreement) and the
Company will furnish to MLV at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iv) the Company will cause each amendment or supplement to the Prospectus to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).

(b) Notice of Commission Stop Orders.  The Company will advise MLV, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.  The Company will advise MLV promptly after it receives any request by
the Commission for any amendments to the Registration Statement or any amendment
or supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

(c) Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by MLV
under the Securities Act with respect to the offer and sale of the Placement
Shares (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act) (the “Prospectus Delivery
Period”), the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If the Company has omitted any information from the Registration Statement
pursuant to Rule 430A under the Securities Act, it will use its reasonable best
efforts to comply with the provisions of and make all requisite filings with the
Commission pursuant to said Rule 430A and to notify MLV promptly of all such
filings.  If during the Prospectus Delivery Period  any event occurs as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during the Prospectus Delivery Period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify MLV to suspend the offering of
Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

(d) Listing of Placement Shares.  During the Prospectus Delivery Period, the
Company will use its reasonable best efforts to cause the Placement Shares to be
listed on the Exchange and to qualify the Placement Shares for sale under the
securities laws of such jurisdictions as MLV reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares;



--------------------------------------------------------------------------------

 

 

 

provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

(e) Delivery of Registration Statement and Prospectus.  The Company will furnish
to MLV and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as MLV may from time to
time reasonably request and, at MLV’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus, exclusive of any document incorporated
by reference therein) to MLV to the extent such document is available on EDGAR.

(f) Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g) Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h) Notice of Other Sales.  Without the prior written consent of MLV, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any shares of Common Stock
(other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
third (3rd) Trading Day immediately prior to the date on which any Placement
Notice is delivered to MLV hereunder and ending on the third (3rd) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, ending on the date of such suspension or termination); and
will not directly or indirectly in any other “at-the-market” offering sell,
contract to sell, grant any option to sell or otherwise dispose of any shares of
Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock prior to the
earliest to occur of (1) the date on which this Agreement is terminated by the
Company pursuant to Section 13(b)(ii), (2) the date on which MLV terminates this
Agreement pursuant to Section 13(a) or Section 13(c) or (3) the thirtieth (30th)
day immediately following the final Settlement Date with respect to Placement
Shares sold pursuant to such Placement Notice; provided, however, that such
restrictions will not be required in connection with the Company’s issuance or
sale of (i) Common Stock, options to purchase shares of Common Stock or Common
Stock issuable upon the exercise of options, or other equity awards, pursuant to
any employee or director stock option, incentive or benefits plan, stock
ownership plan or dividend reinvestment plan (but not Common Stock subject to a
waiver to exceed plan limits in its dividend reinvestment plan) of the Company
whether now in effect or hereafter implemented; (ii) Common Stock issuable upon
conversion of securities or the exercise of warrants, options or other rights in
effect or outstanding, and disclosed in filings by the Company available on
EDGAR or otherwise in writing to MLV; (iii) Common Stock, or securities
convertible into or exercisable for Common Stock, or warrants or any rights to
purchase or acquire Common Stock offered and sold in privately negotiated
transactions to "accredited investors" as defined under Rule 501 under the
Securities Act and otherwise conducted in a manner so as not to be integrated
with the offering of Common Stock hereby, and Common Stock issuable upon
conversion or exercise of



--------------------------------------------------------------------------------

 

 

 

such securities, warrants or rights; and (iv) Common Stock, warrants and other
securities issued to White Deer.

(i) Change of Circumstances.  The Company will, at any time during the pendency
of a Placement Notice, advise MLV promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to MLV pursuant to this Agreement.

(j) Due Diligence Cooperation.  The Company will cooperate with any reasonable
due diligence review conducted by MLV or its representatives in connection with
the transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices or such other
location mutually agreed to by the parties, as MLV may reasonably request.

(k) Required Filings Relating to Placement of Placement Shares.  The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through MLV, the
Net Proceeds to the Company and the compensation payable by the Company to MLV
with respect to such Placement Shares, and (ii) deliver such number of copies of
each such prospectus supplement to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.

(l) Representation Dates; Certificate.  On the date of this Agreement and each
time the Company:

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares (other than a prospectus supplement
filed in accordance with  Section 7(k)  of this Agreement) by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A that contains restated financial statements);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended audited financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Accounting Standards Codification 205) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”);

the Company shall furnish MLV (but in the case of clause (iv) above only if MLV
reasonably determines that the information contained in such Form 8‑K is
material) with a certificate, in the form attached hereto as Exhibit 7(l).  The
requirement to provide a certificate under this Section 7(l) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation



--------------------------------------------------------------------------------

 

 

 

Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10‑K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide MLV with a certificate under this Section 7(l), then before the
Company delivers the Placement Notice or MLV sells any Placement Shares, the
Company shall provide MLV with a certificate, in the form attached hereto as
Exhibit 7(l), dated the date of the Placement Notice.

(m) Legal Opinion.  (i) On the date of this Agreement and (ii) within five (5)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(l)
for which no waiver is applicable, the Company shall cause to be furnished to
MLV the written opinion of Baker Botts L.L.P. (“Company Counsel”), or other
counsel reasonably satisfactory to MLV, in form and substance reasonably
satisfactory to MLV and its counsel; provided, however, the Company shall be
required to furnish to MLV no more than one opinion hereunder per calendar
quarter; provided, further, that in lieu of such opinions for subsequent
periodic filings under the Exchange Act, counsel may furnish MLV with a letter
(a “Reliance Letter”) to the effect that MLV may rely on a prior opinion
delivered under this Section 7(m) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

(n) Comfort Letter.  Within ten (10) Trading Days following each subsequent date
the Company files an annual report on Form 10-K under the Exchange Act, during
the Prospectus Delivery Period and with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(l)
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish MLV letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered.  The Comfort Letter from the Company’s independent
accountants shall be in a form and substance reasonably satisfactory to MLV, (i)
confirming that they are an independent public accounting firm within the
meaning of the Securities Act and the PCAOB, (ii) stating, as of such date, the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

(o) Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares in
violation of Regulation M, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than MLV.

(p) Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(q) No Offer to Sell.  Other than an Issuer Free Writing Prospectus approved in
advance by the Company and MLV in its capacity as agent hereunder, neither MLV
nor the Company (including its agents and representatives, other than MLV in
their capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Securities Act),



--------------------------------------------------------------------------------

 

 

 

required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Placement Shares hereunder.

(r) Controls and Procedures.  The Company will maintain a system of  internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles and that
receipts and expenditures of the Company are being made only in accordance with
authorizations of the Company’s management and directors, and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements.  The Company will maintain such
controls and other procedures, including, without limitation, those required by
Sections 302 and 906 of the Sarbanes-Oxley Act, and the applicable regulations
thereunder that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company, including the Subsidiaries, is made known to them by others within
those entities, particularly during the period in which such periodic reports
are being prepared. 

(s) Required FINRA Disclosure.  The Company will not file any amendment to the
Registration Statement that updates the plan of distribution included or
incorporated by reference therein without including the following language (the
“Required FINRA Disclosure”) in the updated plan of distribution:  “In
compliance with the guidelines of the Financial Industry Regulatory Authority
(‘FINRA’), the aggregate maximum discount, commission, agency fees or other
items constituting underwriting compensation to be received by any FINRA member
or independent broker-dealer will not exceed 8% of the gross offering
proceeds from any offering pursuant to this prospectus and any applicable
prospectus supplement or pricing supplement, as the case may be”.  In addition,
the Company will not file any amendment to the Registration Statement (other
than any periodic or current report filed with the Commission deemed to be
incorporated by reference therein) unless the plan of distribution in the Base
Prospectus (as compared to the plan of distribution in the prospectus
supplement, including one that is part of the Prospectus)  immediately after the
amendment, whether because the amendment updates the plan of distribution or
because the plan of distribution was previously updated by a prior amendment,
contains the Required FINRA Disclosure.   

8. Representations and Covenants of MLV.  MLV represents and warrants that it is
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which MLV is exempt from
registration or such registration is not otherwise required.  MLV shall
continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which MLV is exempt from registration or such
registration is not otherwise required, during the term of this Agreement.  MLV
will comply with all applicable law and regulations in connection with the
Placement Shares, including but not limited to Regulation M.



--------------------------------------------------------------------------------

 

 

 

9. Payment of Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated in
accordance with the provisions of Section 13  hereunder, will pay all expenses
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, filing, including any fees
required by the Commission, and printing of the Registration Statement
(including financial statements and exhibits) as originally filed and of each
amendment and supplement thereto and each Issuer Free Writing Prospectus, in
such number as MLV shall reasonably deem necessary, (ii) the printing and
delivery to MLV of this Agreement, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to MLV, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to MLV, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v)  the fees and expenses of the transfer agent
and registrar for the Common Stock, (vi) the filing fees incident to any review
by FINRA of the terms of the sale of the Placement Shares, and (vii) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.  MLV will pay all of its expenses incident to the performance of
its obligations hereunder. 

10. Conditions to MLV’s Obligations.  The obligations of MLV hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by MLV of a due diligence review satisfactory to it in its reasonable
judgment, and to the continuing satisfaction (or waiver by MLV in its sole
discretion) of the following additional conditions:

(a) Registration Statement Effective.  The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) No Material Notices.  None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that requires the making of any
changes in the Registration Statement, the Prospectus or documents so that, in
the case of the Registration Statement, it will not contain any materially
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and, that in the case of the Prospectus, it will not contain any materially
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(c) No Misstatement or Material Omission.  MLV shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in MLV’s
reasonable opinion based on advice of counsel is material, or omits to state a
fact that in MLV’s reasonable opinion based on advice of counsel is material and
is required to be stated therein or is necessary to make the statements therein
not misleading.

(d) Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a



--------------------------------------------------------------------------------

 

 

 

consolidated basis, in the authorized capital stock of the Company or any
Material Adverse Effect, or any development that would reasonably be expected to
cause a Material Adverse Effect.

(e) Legal Opinion.  MLV shall have received the opinions of Company Counsel
required to be delivered pursuant Section 7(m) on or before the date on which
such delivery of such opinions are required pursuant to Section 7(m).

(f) Comfort Letter.  MLV shall have received the Comfort Letter required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such letter is required pursuant to Section 7(n).

(g) Representation Certificate.  MLV shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h) No Suspension.  Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(i) Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to MLV
such appropriate further information, certificates and documents as MLV may
reasonably request and which are usually and customarily furnished by an issuer
of securities in connection with a securities offering. 

(j) Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(k) Approval for Listing.  The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

(l) No Termination Event.  There shall not have occurred any event that would
permit MLV to terminate this Agreement pursuant to Section 13(a).

11. Indemnification and Contribution.

Company Indemnification.  The Company agrees to indemnify and hold harmless MLV,
its partners, members, directors, officers, employees and agents and each
person, if any, who controls MLV within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act as follows:

against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, joint or several, to the extent arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;





--------------------------------------------------------------------------------

 

 

 

against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that  any such settlement is effected with the
written consent of the Company; and

against any and all expense whatsoever, as incurred (including the reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above,

provided,  however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by MLV expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).

MLV Indemnification.  MLV agrees to indemnify and hold harmless the Company and
its directors and each officer of the Company who signed the Registration
Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 11(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto) or any Free Writing Prospectus in reliance upon
and in conformity with information furnished to the Company in writing by MLV
expressly for use therein.

Procedure.  Any party that proposes to assert the right to be indemnified under
this Section 11 will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture or material impairment of substantive rights or defenses by the
indemnifying party.  If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party a reasonable time, but in no
event more than ten (10) days after receiving notice of the commencement of the
action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense.  The indemnified party will have the right to employ its own
counsel in any such action, but the fees, expenses and other charges of such
counsel will be at the expense of such indemnified party unless (1) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based



--------------------------------------------------------------------------------

 

 

 

on advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties.  All
such fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable
detail.  An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent.  No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 11 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or MLV, the Company and
MLV will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than MLV, such as persons who control
the Company within the meaning of the Securities Act, officers of the Company
who signed the Registration Statement and directors of the Company, who also may
be liable for contribution) to which the Company and MLV may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and MLV on the other hand.  The relative benefits
received by the Company on the one hand and MLV on the other hand shall be
deemed to be in the same proportion as the total net proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by MLV (before deducting expenses) from the sale
of Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and MLV, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering.  Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or MLV, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and MLV agree that it would not be just and equitable if
contributions pursuant to this Section 11(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 11(d)
shall be deemed to include, for the purpose of this Section 11(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 11(c) hereof.  Notwithstanding the foregoing provisions of this
Section 11(d),  



--------------------------------------------------------------------------------

 

 

 

MLV shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 11(d), any person
who controls a party to this Agreement within the meaning of the Securities Act,
and any officers, directors, partners, employees or agents of MLV, will have the
same rights to contribution as that party, and each officer and director of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof.  Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 11(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 11(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is
sought.  Except for a settlement entered into pursuant to the last sentence of
Section 11(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 11(c) hereof.

12. Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of MLV, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

13. Termination.

(a) MLV may terminate this Agreement, by notice to the Company, as hereinafter
specified at any time (1) if there has been, since the time of execution of this
Agreement or since the date as of which information is given in the Prospectus,
any Material Adverse Effect, or any development that has occurred that is
reasonably likely to have a Material Adverse Effect, has occurred that in the
reasonable judgment of MLV makes it impractical or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(2) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of MLV, impracticable or inadvisable to
market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (3) if trading in the Common Stock has been suspended or
limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities.  Any such termination shall be without liability of any party
to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Applicable
Law; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall
remain in full force and effect notwithstanding such termination.  If MLV elects
to terminate this Agreement as provided in this Section 13(a), MLV shall provide
the required notice as specified in Section 14 (Notices).



--------------------------------------------------------------------------------

 

 

 

(b) (i)The Company shall have the right, by giving ten (10) days notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. 

(ii)If MLV declines any commercially reasonable Placement Notice pursuant to
clause (i) of Section 2 of this Agreement, then the Company shall have the right
to terminate this Agreement by giving written notice of termination to MLV.  Any
such termination shall be effective immediately upon a delivery of a termination
notice by the Company to MLV.    

Any termination pursuant to Section 13(b) shall be without liability of any
party to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Applicable
Law; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall
remain in full force and effect notwithstanding such termination.

(c) MLV shall have the right, by giving thirty (30) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Applicable
Law; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall
remain in full force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of the Maximum Amount through
MLV on the terms and subject to the conditions set forth herein, except that, in
either such case, the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Applicable Law; Waiver of Jury Trial) and
Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a),  (b),  (c) or (d) above or otherwise by mutual
agreement of the parties.  Upon termination of this Agreement, the Company shall
not have any liability to MLV for any discount, commission or other compensation
with respect to any Placement Shares not otherwise sold by MLV under this
Agreement.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by MLV or the Company, as the case may be.  If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

14. Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to MLV, shall be
delivered to:

MLV & Co. LLC
1251 Avenue of the Americas, 41st Floor
New York, NY  10020
Attention:General Counsel
Telephone:(212) 542-5870

Facsimile:(212) 317-1515

 





--------------------------------------------------------------------------------

 

 

 

with a copy to:

LeClairRyan, A Professional Corporation

885 Third Avenue

New York, NY  10022

Attention:James T. Seery

Telephone:(973) 491-3315

Facsimile: (973) 491-3415

and if to the Company, shall be delivered to:

PostRock Energy Corporation

210 Park Avenue, Suite 2750

Oklahoma City, OK 73102

Attention: Stephen L. DeGiusti, General Counsel

Telephone: (405) 600-7704

Facsimile:  (405) 815-4315

 

with a copy to:

Baker Botts L.L.P.

One Shell Plaza
910 Louisiana Street
Houston, Texas 77002-4995

Attention:Tull R. Florey

Telephone:(713) 229-1379

Facsimile: (713) 229-2779

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such
purpose.  Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage
prepaid).  For purposes of this Agreement, “Business Day” shall mean any day on
which the Exchange and commercial banks in the City of New York are open for
business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

15. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and MLV and their respective successors and the
affiliates, controlling persons, partners, members, officers, directors,
employees and agents referred to in Section 11 hereof.  References to any of the
parties contained in this Agreement shall be deemed to include the successors
and permitted assigns of such party.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or



--------------------------------------------------------------------------------

 

 

 

liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party.

16. Adjustments for Stock Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

17. Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and thereof and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof and thereof.  Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and MLV.  In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

18. APPLICABLE LAW; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.  SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME. THE COMPANY AND MLV EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.



--------------------------------------------------------------------------------

 

 

 

20. Use of Information.MLV may not use any information gained in connection with
this Agreement and the transactions contemplated by this Agreement, including
due diligence, to advise any party with respect to transactions not expressly
approved by the Company.  MLV acknowledges that any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement are subject to confidentiality and other restrictions pursuant to the
Confidentiality Agreement and agrees to abide by the terms of the
Confidentiality Agreement.

21. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed Agreement by
one party to the other may be made by facsimile transmission, email or pdf. 

22. Effect of Headings. 

The section and Exhibit headings herein are for convenience only and shall not
affect the construction hereof.

23. Permitted Free Writing Prospectuses.    

The Company represents, warrants and agrees that, unless it obtains the prior
consent of MLV, and MLV represents, warrants and agrees that, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  Any such free
writing prospectus consented to by MLV or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.”  The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.  For
the purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit G hereto are Permitted Free Writing
Prospectuses.

24. Absence of Fiduciary Relationship. 

The Company acknowledges and agrees that:

(a) MLV is acting solely as agent in connection with the public offering of the
Placement Shares and in connection with each transaction contemplated by this
Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and MLV, on the other hand, has been or will be created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not MLV has advised or is advising the Company on
other matters, and MLV has no obligation to the Company with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) MLV has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate;



--------------------------------------------------------------------------------

 

 

 

(d) it is aware that MLV and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and MLV has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; provided that MLV hereby agrees not to engage in any such transaction
which would cause its interests to be in direct conflict with the best interests
of the Company; and

(e) it waives, to the fullest extent permitted by law, any claims it may have
against MLV for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the sale of Placement Shares under this Agreement and agrees
that MLV shall not have any liability (whether direct or indirect, in contract,
tort or otherwise) to it in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on its behalf or in right of it or the
Company, employees or creditors of Company, other than in respect of MLV’s
obligations under this Agreement and to keep information provided by the Company
to MLV and MLV's counsel confidential to the extent not otherwise
publicly-available.

25. Definitions.    

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares.

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430A,” “Rule 430B,” and “Rule 433” refer to such rules under the
Securities Act.

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

 

 

If the foregoing correctly sets forth the understanding between the Company and
MLV, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and MLV.

Very truly yours,

 

 

POSTROCK ENERGY CORPORATION

 

 

 

By:

/s/ Stephen L. DeGiusti

 

Stephen L. DeGiusti

 

Executive Vice President, General Counsel and Secretary

 

 

ACCEPTED as of the date first-above written:

 

 

MLV & CO. LLC

 

 

By:

/s/ Dean Colucci

 

Name:  Dean Colucci

 

Title: President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1

 

_________________________________

FORM OF PLACEMENT NOTICE

_________________________________

 

 

 

 

 

From:

PostRock Energy Corporation

 

To:

MLV & Co. LLC

 

 

Attention: Patrice McNicoll

 

Subject:

At-The-Market Issuance—Placement Notice

 

Gentlemen:

 

 

Pursuant to the terms and subject to the conditions contained in the
At-The-Market Issuance Sales Agreement between PostRock Energy Corporation, a
Delaware corporation (the “Company”), and MLV & Co. LLC (“MLV”), dated February
____, 2015, the Company hereby requests that MLV sell up to ____________ shares
of the Company’s Common Stock, par value $0.01 per share, at a minimum market
price of $_______ per share, during the time period beginning [month, day, time]
and ending [month, day, time].

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2

 

__________________________

Compensation

__________________________

The Company shall pay to MLV in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the gross proceeds from
each sale of Placement Shares.

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3

__________________________

Notice Parties

__________________________

 

 

 

 

The Company

 

 

 

Terry Carter

tcarter@pstr.com 

 

Stephen L. DeGiusti

sdegiusti@pstr.com

MLV

 

 

 

Randy Billhardt

rbillhardt@mlvco.com

 

Dean Colucci

dcolucci@mlvco.com

 

Ryan Loforte

rloforte@mlvco.com

 

Patrice McNicoll

pmcnicoll@mlvco.com

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4

 

__________________________

Significant Subsidiaries

__________________________

 

PostRock Energy Services Corporation

PostRock MidContinent Production, LLC

PostRock Eastern Production, LLC

Constellation Energy Partners Management, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 7(l)

Form of Representation Date Certificate


This Officers Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(l) of the At-The-Market Issuance Sales Agreement (the
“Agreement”), dated February ___, 2015, and entered into between PostRock Energy
Corporation (the “Company”) and MLV & Co. LLC.  All capitalized terms used but
not defined herein shall have the meanings given to such terms in the Agreement.

 

The undersigned, a duly appointed and authorized officer of the Company, having
made all necessary inquiries to establish the accuracy of the statements below
and having been authorized by the Company to execute this certificate on behalf
of the Company, hereby certifies as follows:

1.As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) the Prospectus does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

2.Each of the representations and warranties of the Company contained in the
Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.

3.Except as waived by MLV in writing, each of the covenants required to be
performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

4.Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no Material Adverse Effect.

5.No stop order suspending the effectiveness of (a) the Registration Statement
or of any part thereof or (b) the qualification or registration of the Placement
Shares under the securities or Blue Sky laws of any jurisdiction has been
issued, and, to the Company’s knowledge, no proceedings for that purpose have
been instituted or are pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission).

 

 

The undersigned has executed this Officer's Certificate as of the date first
written above.



 

--------------------------------------------------------------------------------

 

 

 

POSTROCK ENERGY CORPORATION

By:      ________________________________

 

Name:  ________________________________

 

Title:    ________________________________

 

 

 



 

--------------------------------------------------------------------------------